EXHIBIT 10
Sanderson Farms, Inc.
Second Amendment to Credit Agreement
     This Second Amendment to Credit Agreement (herein, the “Amendment”) is
entered into as of December 13, 2010, among Sanderson Farms, Inc., a Mississippi
corporation, the Banks party hereto, and Bank of Montreal, as Agent for the
Banks, (“Agent”).
Preliminary Statements
     A. The Company, the Banks and the Agent are parties to a Credit Agreement
dated as of May 1, 2008, as amended (the “Credit Agreement”). All capitalized
terms used herein without definition shall have the same meanings herein as such
terms have in the Credit Agreement.
     B. The Company has requested that the Required Banks amend the Credit
Agreement, and the Required Banks are willing to do so on the terms and
conditions set forth in this Amendment.
     Now, Therefore, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.   Amendments.

     Upon satisfaction of all of the conditions precedent set forth in Section 2
hereof, the Credit Agreement shall be amended as follows:
     1.1. Section 7.12(a) of the Credit Agreement shall be amended by deleting
Section 7.12 (a) and replacing it with the following:
     (a) The Company will not, and will not permit any Subsidiary to, be
obligated to spend during any fiscal year for capital expenditures (as defined
and classified in accordance with generally accepted accounting principles
consistently applied, including without limitation any such capital expenditures
in respect of Capitalized Leases but excluding any acquisitions permitted by
Section 7.14(d) which might constitute such a capital expenditure and the
capital expenditures permitted by clauses (b) and (c) below) in an aggregate
amount for the Company and its Subsidiaries in excess of (i) for the fiscal year
ending October 31, 2008, $60,000,000, (ii) for the fiscal years ending
October 31, 2009 and 2010, $35,000,000 and (iii) for the fiscal years ending
October 31, 2011, 2012 and 2013, $55,000,000 plus $7,500,000 (the “Carryover
Amount”) permitted to be spent in the preceding fiscal year but not actually
spent therein (the “Maximum Carryover Amount to the Next Fiscal Year”). For
purposes of this Section, any capital expenditures made in any fiscal year shall
be applied first to the Carryover Amount, if any, available during such fiscal
year.

 



--------------------------------------------------------------------------------



 



     1.2. Section 7.12 of the Credit Agreement shall be amended by adding the
following paragraph thereto as subsection (c) thereof:
     (c) The Company will not, and will not permit any Subsidiary to, be
obligated to spend capital expenditures (as defined and classified in accordance
with general accepted accounting principles consistently applied) in connection
with the construction of a poultry processing complex in Rocky Mount, North
Carolina, in excess of $115,000,000 during the term of this Agreement.
     1.3. Section 7.18 of the Credit Agreement shall be amended by adding the
phrase “and the construction of a new poultry processing plant in Rocky Mount,
North Carolina” immediately before the period at the end of that Section.

2.   Conditions Precedent.

     The effectiveness of this Amendment is subject to the satisfaction of all
of the following conditions precedent:
     2.1. The Company and the Required Banks shall have executed this Amendment.
     2.2. Each Guarantor Subsidiary shall have executed the Guarantors’
Acknowledgment attached hereto.

3.   Representations and Warranties.

     3.1. Each of the representations and warranties set forth in Section 5 of
the Credit Agreement is true and correct.
     3.2. The Company is in full compliance with all of the terms and conditions
of the Credit Agreement and no Event of Default or Potential Default has
occurred and is continuing thereunder or shall result after giving effect to
this Amendment.

4.   Miscellaneous.

     4.1. Reference to this specific Amendment need not be made in any note,
document, letter, certificate, the Credit Agreement itself, the Revolving Notes,
or any communication issued or made pursuant to or with respect to the Credit
Agreement or the Revolving Notes, any reference to the Credit Agreement being
sufficient to refer to the Credit Agreement as amended hereby.

-2-



--------------------------------------------------------------------------------



 



     4.2. This Amendment may be executed in any number of counterparts, and by
the different parties on different counterparts, all of which taken together
shall constitute one and the same agreement. Any of the parties hereto may
execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. This Amendment
shall be governed by the internal laws of the State of Illinois.
[signature pages to follow]

-3-



--------------------------------------------------------------------------------



 



     This Amendment is entered into as of the date and year first above written.

              Sanderson Farms, Inc.
 
       
 
            By /s/ Mike Cockrell
 
      Its CFO and Treasurer

     Accepted and agreed to as of the date and year first above written.

              Bank of Montreal
 
      individually and as Agent
 
       
 
            By /s/ Manuel J. Diaz
 
      Its Vice President
 
       
 
            BMO Harris Financing, Inc. (formerly known as BMO Capital Markets
Financing, Inc.)
 
       
 
            By /s/ Manuel J. Diaz
 
      Its Vice President
 
       
 
            U.S. Bank National Association
 
       
 
            By /s/ Michael Ryno
 
      Its Vice President
 
       
 
            Regions Bank
 
       
 
            By /s/ Chris Claybrook
 
      Its SVP
 
       
 
            ING Capital LLC
 
       
 
            By /s/ Bill Redmond
 
      Its Managing Director

Signature Page
Sanderson Farms, Inc.
Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



              Trustmark National Bank
 
       
 
            By /s/ Billy Edwards
 
      Its First Vice President
 
       
 
            Farm Credit Bank of Texas
 
       
 
            By /s/ Alan Robinson
 
      Its Vice President
 
       
 
            AgFirst Farm Credit Bank
 
       
 
            By /s/ J. Randy Musselwhite
 
      Its Vice President
 
       
 
            GreenStone Farm Credit Services, ACA
 
       
 
            By /s/ Curt Flammini
 
      Its Vice President
 
       
 
            Farm Credit Services of America, PCA
 
       
 
            By /s/ Robert Abbott
 
      Its Vice President

Signature Page
Sanderson Farms, Inc.
Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



Guarantors’ acknowledgment
     The undersigned, each of which has executed and delivered to the Banks a
Guaranty Agreement dated as of May 1, 2008 (the “Guaranty Agreement”), hereby
acknowledges the amendment of the Credit Agreement as set forth above and agrees
that all of the Company’s indebtedness, obligations and liabilities to the Banks
and the Agent under the Credit Agreement, as amended by the foregoing Amendment,
and the Notes is and shall continue to be entitled to the benefits of said
Guaranty Agreement. The undersigned further agree that the Acknowledgment or
consent of the undersigned to any further amendments of the Credit Agreement
shall not be required as a result of this Acknowledgment having been obtained,
except to the extent, if any, required by the Guaranty Agreement.
Dated as of December 13, 2010.

              Sanderson Farms, Inc. (Foods Division)
 
       
 
            By /s/ Mike Cockrell
 
      Its CFO and Treasurer
 
       
 
            Sanderson Farms, Inc. (Production Division)
 
       
 
            By /s/ Mike Cockrell
 
      Its CFO and Treasurer
 
       
 
            Sanderson Farms, Inc. (Processing Division)
 
       
 
            By /s/ Mike Cockrell
 
      Its CFO and Treasurer

 